     Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 1 of 7 PageID #: 108




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

SISVEL INTERNATIONAL, S.A.,
                                                  Civil Action No. 19-cv-01141-MN
        Plaintiff,

v.

BLU PRODUCTS, INC.,

        Defendant.



            DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE
                  OR, IN THE ALTERNATIVE, TO TRANSFER

        Pursuant to Federal Rule of Civil Procedure 12(b)(3), Defendant, BLU PRODUCTS,

INC. (“BLU”), by and through its undersigned counsel, moves the Court for the entry of an order

dismissing the Complaint for Patent Infringement (D.I. 1) (the “Complaint”) filed by SISVEL

INTERNATIONAL, S.A. (“Sisvel”) for improper venue. In the alternative, BLU respectfully

requests transfer to the Southern District of Florida.    In support thereof, BLU submits the

Declaration of Michael Ohev-Zion (the “Ohev-Zion Declaration”), attached as Exhibit “A,” and

states as follows:

                                     LEGAL STANDARD

        A party may move to dismiss a lawsuit for improper venue pursuant to Federal Rule of

Civil Procedure 12(b)(3). In patent infringement cases, the law of the regional circuit applies to

venue disputes insofar as the procedural aspects for handling such challenges. See Boston Sci.

Corp. v. Cook Grp. Inc., No. CV 15-980-LPS-CJB, 2017 WL 3996110, at *4 (D. Del. Sept. 11,

2017). However, all issues regarding interpretation of § 1400(b), the sole and exclusive patent

statute, are controlled by Federal Circuit law. Id.; In re Cray Inc., 871 F.3d 1355, 1360 (Fed.
  Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 2 of 7 PageID #: 109




Cir. 2017) (“Federal Circuit law, rather than regional circuit law, governs our analysis of what

§ 1400(b) requires.”).

       In deciding a motion to dismiss for improper venue, a district court may properly

consider facts outside the pleadings including any evidence provided by the defendant. Id. at *2.

The Third Circuit has taught that all allegations in the complaint are to be taken as true, unless

contradicted by the defendant’s affidavits. See Bockman v. First Am. Mktg. Corp., 459 Fed.

Appx. 157, 158 n.1 (3d Cir. 2012). The defendant, as the moving party, has the burden of

proving that the venue is improper in the selected forum. See Myers v. Am. Dental Ass’n, 695

F.2d 716, 724 (3d Cir. 1982). If venue is not proper, the Court may either dismiss the case or

transfer it to “any district . . . in which it could have been brought.” 28 U.S.C. § 1406(a).

                                           ARGUMENT

  I.   Venue is improper.

       The statute governing venue in patent cases is 28 U.S.C. § 1400(b), which provides that a

patent infringement lawsuit “may be brought in the judicial district where the defendant resides,

or where the defendant has committed acts of infringement and has a regular and established

place of business.” 28 U.S.C. § 1400(b). BLU submits that venue is not proper in this district

under either prong of the statute.

       A. Where the defendant resides.

       Following the Supreme Court’s decision in TC Heartland LLC v. Kraft Foods Grp.

Brands LLC, 137 S. Ct. 1514 (2017), a domestic corporation is deemed to “reside” only in its

state of incorporation for purposes of the patent venue statute. Id. at 1521. Here, BLU is

incorporated under the law of the State of Florida. See Ohev-Zion Declaration at ¶¶ 5-6. While

it is true that BLU was originally incorporated on February 4, 2011, under the laws of the State



                                                  2
  Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 3 of 7 PageID #: 110




of Delaware, BLU subsequently domesticated itself in Florida where its existence is “deemed to

have commenced on the date the corporation commenced its existence in the jurisdiction in

which the corporation was first formed, incorporated, or otherwise came into being.” Fla. Stat. §

607.1801(4).    In other words, pursuant to Florida’s corporate law, BLU was a Florida

corporation at the time Sisvel filed the instant Complaint. See also Knowlton v. Allied Van

Lines, Inc., 900 F.2d 1196, 1200 (8th Cir. 1990) (“It is proper to assess the propriety of venue on

the basis of circumstances as they now exist, as opposed to the state of affairs that obtained when

the complaint was first filed.”). Accordingly, BLU does not reside in this District within the

meaning of Section 1400(b).

       B. A regular and established place of business.

       Venue under the second prong of Section 1400(b) is not satisfied here either because

BLU has no “regular and established place of business” in this district. The Federal Circuit has

recently clarified that three conditions must be satisfied for a defendant to have a “regular and

established place of business” in a judicial district: “(1) there must be a physical place in the

district; (2) it must be a regular and established place of business; and (3) it must be the place of

the defendant.” In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).              If any of these

requirements is not satisfied, venue is improper under Section 1400(b). Id.

       A probing analysis is not necessary here; simply put, none of these requirements are met

because BLU does not have any physical presence in Delaware whatsoever. See Ohev-Zion

Declaration at ¶¶ 7-10 (explaining that BLU’s principal place of business is in Doral, Florida and

that BLU has no stores, warehouses, offices, or employees in Delaware). Accordingly, venue is

improper in the District of Delaware and this case must be dismissed.




                                                 3
  Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 4 of 7 PageID #: 111




  II. In the alternative, the Court should exercise its discretion to transfer this lawsuit.

       For the above-stated reasons, the Court should dismiss this case for improper venue.

However, if the Court finds that venue is proper here, the Court should nonetheless exercise its

discretion to transfer this lawsuit under 28 U.S.C. § 1404(a). In passing on a Section 1404(a)

motion to transfer, the law of the regional circuit (the Third Circuit here) applies. See In re

Link_A_Media Devices Corp., 662 F.3d 1221, 1223 (Fed. Cir. 2011). “For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or division to

which all parties have consented.” 28 U.S.C. § 1404(a). A district judge must consider the

convenience of parties and witnesses and the interest of justice in light of all the circumstances of

the case. See Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995). The Third Circuit

has provided a list of factors to assist district courts in determining whether, on balance, the

litigation would be better served by a transfer to a different forum. See id. These factors entail

six private and five public interests.       Private interests include: (1) the plaintiff’s forum

preference; (2) the defendant’s forum preference; (3) whether the claim arose elsewhere; (4) the

convenience of the parties; (5) the convenience of the witnesses; and (6) the location of the

books and records. Id. The public interests include: (1) the enforceability of the judgment; (2)

practical considerations that could make the trial easy, expeditious, or inexpensive; (3) the

relative administrative difficulty in the two fora resulting from court congestion; (4) the local

interest in deciding local controversies at home; and (5) the familiarity of the trial judge with the

applicable state law in diversity cases. Id. at 879-880. The movant has the burden of establishing

that the transferee forum is clearly more convenient. Id. at 879.

       Because BLU resides in the Southern District of Florida, there is no dispute that venue is



                                                  4
  Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 5 of 7 PageID #: 112




proper there and that the action could have originally been brought there. Thus, the focus turns to

determining the convenience of the parties and witnesses and the interests of justice. BLU submits

that the public factors enumerated above are either inapplicable (such as the fifth factor regarding

state law) or neutral in that they do not appear to weigh in favor or against transfer. Accordingly,

BLU focuses on the private factors that guide a district court’s decision on transfer.

        A. Sisvel’s choice of forum is entitled to little deference.

        Typically a plaintiff’s choice of forum is entitled to deference. However, less deference

is given where the plaintiff has not chosen its home forum, i.e., where the lawsuit involves a

non-resident plaintiff. See Linex Techs., Inc. v. Hewlett-Packard Co., No. CIV.A. 11-400-GMS,

2013 WL 105323, at *3 (D. Del. Jan. 7, 2013); In re Link_A_Media Devices Corp., 662 F.3d

1221, 1223 (Fed. Cir. 2011) (discussing Third Circuit law and explaining that a plaintiff’s choice

of forum is entitled to less weight where the plaintiff chooses a forum which is neither his home

nor the situs of the occurrence upon which the suit is based). Here, Sisvel does not reside in

Delaware. Indeed, it appears to have no connection whatsoever to this forum. See Complaint at

¶ 2 (admitting that Sisvel is a Luxembourg entity with a registered place of business in

Luxembourg). Accordingly, Sisvel as plaintiff is not entitled to the same degree of deference as

it typically would be.

        B. BLU’s choice of forum.

        BLU prefers to litigate in the Southern District of Florida, the district in which it is

incorporated and in which it has its principal place of business. This factor weighs in favor of

transfer. See, e.g., Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 730 (D. Del.

2012) (proposed transferee district where defendant has its principal place of business weighs in

favor of transfer).



                                                   5
  Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 6 of 7 PageID #: 113




        C. Whether claims arose elsewhere.

        District Courts in Delaware have recognized that infringement claims have roots in the

forum where the accused products were purportedly developed or marketed. See Linex Techs.,

Inc. v. Hewlett-Packard Co., No. CIV.A. 11-400-GMS, 2013 WL 105323, at *4 (D. Del. Jan. 7,

2013); Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 730 (D. Del. 2012); Wacoh

Co. v. Kionix Inc., 845 F. Supp. 2d 597, 602 (D. Del. 2012). Moreover, “[i]ntellectual property

infringement suits often focus on the activities of the alleged infringer, its employees, and its

documents; therefore, the location of the infringer’s principal place of business is often the

critical and controlling consideration.” Habitat Wallpaper & Blinds, Inc. v. K.T. Scott Ltd.

P’ship, 807 F. Supp. 470, 474 (N.D. Ill. 1992); see also AEC One Stop Group, Inc. v. CD

Listening Bar, Inc., 326 F. Supp. 2d 525, 530 (S.D.N.Y. 2004) (explaining that in infringement

cases, “the bulk of evidence usually comes from the accused infringer,” thus weighing in favor

of a transfer to the district where the alleged infringer is located).

        Here, Sisvel fails to demonstrate that the District of Delaware has any connection to

BLU’s purported acts of infringement or the purported damages it claims to have suffered. As

already explained, neither Sisvel nor BLU are located in this state. These facts militate against

hearing a dispute between two non-resident parties which did not occur in this judicial district

and whose resolution will have little, if any, effect on local affairs. Accordingly, this factor

weighs strongly in favor of a transfer.

        D. The convenience of the witnesses, the parties, and the location of the books and
           records favor a transfer.

        The convenience of the witnesses and the parties as well as the location of the books and

records favor a transfer. BLU is a citizen of Florida and would have to travel to Delaware to

defend this lawsuit. Sisvel is a Luxembourg entity and will have to bear the expenses for travel


                                                   6
  Case 1:19-cv-01141-MN Document 7 Filed 07/17/19 Page 7 of 7 PageID #: 114




and lodging no matter where the case is litigated in the United States. Given that Plaintiff has no

countervailing interest in prosecuting this lawsuit in this forum, this factor favors a transfer.

Sisvel may argue that it is more convenient for it to prosecute this action in this District because

some of its counsel is located here, but it is well-established that convenience of counsel is not a

consideration in determining whether to transfer an action. See Solomon v. Cont’l Am. Life Ins.

Co., 472 F.2d 1043, 1047 (3d Cir. 1973). On the other hand, all of BLU’s witnesses as well as

BLU’s books and records are located in the Southern District of Florida.            See Ohev-Zion

Declaration at ¶ 10. Accordingly, these three related factors weigh in favor of transfer.

                                         CONCLUSION

       BLU respectfully submits that the Court should dismiss this case under Federal Rule of

Civil Procedure 12(b)(3) because the venue requirements of 28 U.S.C. § 1400(b) are not met.

BLU neither resides in nor has any physical presence in the District of Delaware. In the

alternative, should the Court conclude that venue is proper under Section 1400(b), BLU

respectfully requests that the Court exercise its discretion and transfer this action to the Southern

District of Florida pursuant to 28 U.S.C. § 1404(a). Weighing all the relevant factors, the balance

of convenience strongly favors transfer to the Southern District of Florida.



Dated: July 17, 2019                                 Respectfully submitted,
                                                     s/ Sean T. O’Kelly
OF COUNSEL:                                          Sean T. O’Kelly (No. 4349)
                                                     O’Kelly Ernst & Joyce, LLC
Bernard L. Egozi (Florida Bar No. 152544)            901 N. Market St., Ste. 1000
begozi@egozilaw.com                                  Wilmington, DE 19801
EGOZI & BENNETT, P.A.                                (302) 778-4000
2999 NE 191 Street, Suite 407                        sokelly@oelegal.com
Aventura, Florida 33180
                                                     Counsel for Defendant


                                                 7
